      Case 2:21-cv-02113-JAR-TJJ Document 38 Filed 08/19/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS
                     KANSAS CITY-LEAVENWORTH DIVISION


 JARED NALLY, ET AL.,
                                                       CIVIL ACTION NO.: 21-2113
               Plaintiffs,
                                                             JOINT MOTION
       v.                                                       TO STAY

 TAMARAH PFEIFFER, ET AL.,

               Defendants.


      Pursuant to Local Rule 7.1, the Parties respectfully submit this Joint Motion

to Stay the above-captioned action for 30 days. In support of this motion, the Parties

state as follows:

      1.      The Parties are engaged in settlement negotiations.

      2.      The Parties have a number of upcoming deadlines, including but not

limited to:

              a.     Plaintiffs’ Response in Opposition to Federal Defendants’ Motion
                     to Dismiss Plaintiffs’ First, Fourth, Fifth, Sixth, and Seventh
                     Claims (ECF No. 34) (due August 27);

              b.     Defendants’ Reply in Support of Federal Defendants’ Motion to
                     Dismiss Plaintiffs’ First, Fourth, Fifth, Sixth, and Seventh
                     Claims (due September 10);

              c.     Briefing under Local Rule 83.7.1(d) on review of an agency order
                     triggered by filing of the Administrative Record (ECF Nos. 29–
                     30); and

              d.     Any motion to enter final judgment as to Defendant Graham
                     under Fed. R. Civ. P. 54(b) certifying the Court’s July 29, 2021,
                     Memorandum and Order dismissing Plaintiffs’ Third Claim
                     (ECF No. 33) as ripe for review.



                                           1
      Case 2:21-cv-02113-JAR-TJJ Document 38 Filed 08/19/21 Page 2 of 3




      3.     Staying this action for 30 days will allow the Parties to focus on

settlement and will conserve judicial and party resources.

      4.     By September 20, the Parties will provide the Court with a status

update on the settlement discussions and, if necessary, a joint proposal for a

revised briefing schedule upon expiration of the stay.

      5.     Accordingly, the Parties respectfully request a 30-day stay of this

action pending settlement negotiations.

Dated: August 19, 2021

Respectfully submitted,

/s/ Stephen Douglas Bonney                    /s/ Darpana M. Sheth
STEPHEN DOUGLAS BONNEY                        DARPANA M. SHETH
KS. Bar No. 12322                             NY Bar No. 4287918
5542 Crestwood Drive                          KATLYN A. PATTON
Kansas City, MO 64110                         PA Bar No. 328353; OH Bar No. 097911
(816) 363–3675                                Admitted Pro Hac Vice
sdbonney@outlook.com                          FOUNDATION FOR INDIVIDUAL
                                               RIGHTS IN EDUCATION
                                              510 Walnut Street, Suite 1250
                                              Philadelphia, PA 19106
                                              Tel: (215) 717-3473
                                              Fax: (215) 717-3440
                                              darpana.sheth@thefire.org
                                              katlyn.patton@thefire.org

                                              Counsel for Plaintiffs Jared Nally and
                                              the Indian Leader Association


                                              DUSTON J. SLINKARD
                                              Acting United States Attorney
                                              District of Kansas

                                              s/ Terra D. Morehead
                                              Terra D. Morehead
                                              Assistant United States Attorney



                                          2
      Case 2:21-cv-02113-JAR-TJJ Document 38 Filed 08/19/21 Page 3 of 3




                                                Ks. S. Ct. No. 12759
                                                500 State Ave., Suite 360
                                                Kansas City, KS 66101
                                                Tele: (913) 551-6730
                                                Fax: (913) 551-6541
                                                Email: terra.morehead@usdoj.gov

                                                s/ Christopher Allman
                                                CHRISTOPHER ALLMAN
                                                Assistant United States Attorney
                                                Ks. S. Ct. No. 14225
                                                500 State Avenue, Suite 360
                                                Kansas City, Kansas 66101
                                                Tele: (913) 551-6730
                                                Fax: (913) 551-6541
                                                Email: chris.allman@usdoj.gov

                                                Attorneys for Defendants




                            CERTIFICATE OF SERVICE

      I, Stephen D. Bonney, hereby certify that on August 19, 2021, a copy of the

foregoing motion was filed electronically. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the

electronic filing receipt, and parties may access this filing through the Court’s

electronic filing system.

                                         /s/ Stephen Douglas Bonney
                                         STEPHEN DOUGLAS BONNEY




                                            3
